Citation Nr: 0826412	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-31 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an effective date earlier than May 16, 2002 
for the grant of service connection for congestive heart 
failure.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to June 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which in pertinent part, granted service 
connection for congestive heart failure, evaluated as 100 
percent disabling, effective May 16, 2002.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the Newark, New Jersey 
RO, which certified the case for appellate review.  

In his September 2006 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In a February 2008 statement, the veteran clarified that he 
would like a hearing at the RO before RO personnel.  In a 
March 2008 statement, the veteran's representative indicated 
that the veteran was revoking his request for a personal 
hearing, and asked that his case be forwarded to the Board.  


FINDING OF FACT

In July 2008, the Board was notified by the veteran's 
representative that the veteran had died.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 

REASONS AND BASES FOR FINDING AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

In correspondence received at the Board in July 2008, the 
veteran's representative indicated that the veteran had 
passed away, and his family requested that his pending appeal 
be closed and his claims file sent to the Newark RO.  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


